Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 06/27/2022.
Claims 1, 5, 8, 12, 15 and 19 are amended by the Applicants.
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Kristofer L. Haggerty [72,298] on 07/14/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please cancel claims 3, 5, 10, 12, 17, 19 and amend claims 1, 6-8, 13-15, 20 as follows.
1. (Currently Amended) A computer-implemented method for a container deployment simulation, the computer-implemented method comprising: 
a processor receiving a simulation initiation command from a user; and executing by the processor the simulation initiation command to authenticate the user;
performing a container deployment simulation; 
detecting a container deployment simulation error; 
in response to detecting the container deployment simulation error, providing one or more recommendations to [[a]]the user, the one or more recommendations given a weight value based on a success rate of fixing the container deployment simulation error and including a length of downtime during deployment of the container; and 
in response to receiving an acceptance of the recommendation from the user, implementing the recommendation, wherein the one or more recommendations are ranked when provided to the user based on the weight value.

3. (Cancel) 

5. (Cancel) 

6. (Currently Amended) The method of claim 1 [[5]], wherein the weight value of the one or more recommendations is increased when the user accepts the one or more recommendations.  

7. (Currently Amended) The method of claim 1 [[5]], wherein the weight value of the one or more recommendations is reduced when the user rejects the one or more recommendations.

8. (Currently Amended) A computer system for a container deployment simulation, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising: 
receiving a simulation initiation command from a user; and executing by the one or more processors the simulation initiation command to authenticate the user;
performing a container deployment simulation; 
detecting a container deployment simulation error; 
in response to detecting the container deployment simulation error, providing one or more recommendations to [[a]]the user, the one or more recommendations given a weight value based on a success rate of fixing the container deployment simulation error and including a length of downtime during deployment of the container; and 
in response to receiving an acceptance of the recommendation from the user, implementing the recommendation, wherein the one or more recommendations are ranked when provided to the user based on the weight value.

10. (Cancel)

12. (Cancel) 

13. (Currently Amended) The computer system of claim 8[[12]], wherein the weight value of the one or more recommendations is increased when the user accepts the one or more recommendations.  

14. (Currently Amended) The computer system of claim 8[[12]], wherein the weight value of the one or more recommendations is reduced when the user rejects the one or more recommendations.

15. (Currently Amended) A computer program product for a container deployment simulation, comprising: 
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving a simulation initiation command from a user; and executing by the processor the simulation initiation command to authenticate the user;
performing a container deployment simulation; 
detecting a container deployment simulation error; 
in response to detecting the container deployment simulation error, providing one or more recommendations to [[a]]the user, the one or more recommendations given a weight value based on a success rate of fixing the container deployment simulation error and including a length of downtime during deployment of the container; and 
in response to receiving an acceptance of the recommendation from the user, implementing the recommendation, wherein the one or more recommendations are ranked when provided to the user based on the weight value.

17. (Cancel) 

19. (Cancel) 

20. (Currently Amended) The computer program product of claim 15[[19]], wherein the weight value of the one or more recommendations is increased when the user accepts the one or more recommendations.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of computing, and more particularly to container deployment to provide a fast access to environments and may speed up development because secure containers may be quickly downloaded and to be utilized. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…receiving a simulation initiation command from a user; and executing by the processor the simulation initiation command to authenticate the user; performing a container deployment simulation;  detecting a container deployment simulation error;  in response to detecting the container deployment simulation error, providing one or more recommendations to the user, the one or more recommendations given the weight value based on a success rate of fixing the container deployment simulation error and including a length of downtime during deployment of the container; and  in response to receiving an acceptance of the recommendation from the user, implementing the recommendation, wherein the one or more recommendations are ranked when provided to the user based on the weight value” as recited in claim 1,
“…receiving a simulation initiation command from a user; and executing by the one or more processors the simulation initiation command to authenticate the user; performing a container deployment simulation; detecting a container deployment simulation error; in response to detecting the container deployment simulation error, providing one or more recommendations to the user, the one or more recommendations given a weight value based on a success rate of fixing the container deployment simulation error and including a length of downtime during deployment of the container; and in response to receiving an acceptance of the recommendation from the user, implementing the recommendation, wherein the one or more recommendations are ranked when provided to the user based on the weight value” as recited in claim 8,
“…receiving a simulation initiation command from a user; and executing by the processor the simulation initiation command to authenticate the user; performing a container deployment simulation;  detecting a container deployment simulation error;  in response to detecting the container deployment simulation error, providing one or more recommendations to the user, the one or more recommendations given a weight value based on a success rate of fixing the container deployment simulation error and including a length of downtime during deployment of the container; and in response to receiving an acceptance of the recommendation from the user, implementing the recommendation, wherein the one or more recommendations are ranked when provided to the user based on the weight value” as recited in claim 15.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 7269773 B2 discloses A test program debugging apparatus of the present invention includes a device under test simulator and a semiconductor testing apparatus simulator. Further, the semiconductor testing apparatus simulator includes: a verification range acquiring unit that acquires a verification range that is a range of commands to be verified among commands included in the test program; a command simplifying unit that simplifies non-setting commands other than setting commands for setting the device under test simulator, among non-verification range commands included in a non-verification range that is a range other than the verification range within the test program; and a command executing unit that executes the verification range commands included in the verification range, the setting commands, and the non-setting commands simplified by the command simplifying unit.
US 7124342 B2 discloses A method for generating stimuli and test responses for testing faults in a scan-based integrated circuit in a selected scan-test mode or a selected self-test mode, the scan-based integrated circuit containing a plurality of scan chains, N clock domains, and C cross-clock domain blocks, each scan chain comprising multiple scan cells coupled in series, each clock domain having one capture clock, each cross-clock domain block comprising a combinational logic network. The method comprises compiling the scan-based integrated circuit into a sequential circuit model; specifying input constraints on the scan-based integrated circuit during a shift and capture operation; specifying a clock grouping to map the N clock domains into G clock domain groups, where N>G>1; transforming the sequential circuit model into an equivalent combinational circuit model according to the input constraints and the clock grouping; and generating the stimuli and test responses on the equivalent combinational circuit model according to the input constraints.
US 8386866 B2 discloses in an embodiment of the invention, variable test clock circuitry is provided within an integrated circuit desired to be tested. The variable test clock frequency implements a test clock control register that receives serial test data from a device tester and is configured to serially pass the received test data to scan test chains within the integrated circuit. The test clock control register stores test clock information. The test clock information is provided to a test clock generator where the test clock generator then produces test clock signals at a predetermined frequency. The test clock signal is then provided as a test clock frequency for the scan test chains within the integrated circuit. Methods are also disclosed for operating the variable test clock frequency.
Lyu, Michael R., Sampath Rangarajan, and Aad PA Van Moorsel. "Optimal allocation of test resources for software reliability growth modeling in software development." 
Austin, Todd, Eric Larson, and Dan Ernst. "SimpleScalar: An infrastructure for computer system modeling." 
Xu, Guoqing, et al. "Software bloat analysis: Finding, removing, and preventing performance problems in modern large-scale object-oriented applications."

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193